DETAILED ACTION
An amendment was received and entered on 10/29/2021.
Claims 1-4, 9, 10, 12-14, 17, 20-22, 30, 31, 37-39, 41, 42, 46-48, 50-52, 58, 60, 69, 82-84, 86, 90, 95, 96, 105, 107, and 108 are pending.

Election/Restrictions
Applicant’s election of the structure
 
    PNG
    media_image1.png
    138
    219
    media_image1.png
    Greyscale
 
in the reply filed on10/29/2021 is acknowledged. While Applicant did not traverse the restriction requirement, Applicants response indicates an interpretation of the requirement to elect single structure as a species election requirement.  This is not the case. The requirement was a group restriction amongst inventions that lacked unity of invention for the reasons set forth in the requirement. Further evidence of a lack of unity of invention is as follows.
Arnold et al (US 5696251) taught non-nucleotide linking reagents for polynucleotides. For example, Arnold claimed 

    PNG
    media_image2.png
    430
    356
    media_image2.png
    Greyscale

This structure is similar to the instant claims in the instance where:
Instant ‘n’ is 0 and instant R4 is H, forming an OH group that is accounted for by Arnold X1 when X1 is bonded to an H (lines 41 and 54-56).
Instant R1 is X5 as (CH2)kNH(C(O)(CH2)qN(H)fM where M is e.g. H such that instant R1 is either optionally substituted C-16 heteroalkyl (or LinkA(T)p where LinkA is (CH2)kNH(C(O)N(H) bonded to T, and T is rendered obvious by Arnold ‘M’ as discussed further below. 
Instant R2 is (CH+)kNH(C(O)(CH2)qNH)rM where M is e.g. a solid support.
Instant m is 1.
Instant q can be 0 or 1. When q is 0, then (CH2)j is bonded directly to the 3’ end of an oligonucleotide as stated in the penultimate paragraph of Arnold claim 12 (describing 
	Arnold claim 12 differs from instant claim 1 in that, although it claims a LinkA as part of instant R1 (Arnold X5), it does not claim a ‘T’ that fits within the scope of 
T as defined by the instant claims (i.e. an “auxiliary moiety” as defined in the specification at page 18).  Instead, Arnold indicates that, in claim 12, this group is “H, fluorenylmethoxycarbonyl, trifluoroacetyl, a label, or a solid-phase support”. However, one of skill would recognize that Arnold X5 is intended as a “linker arm” for the attachment of a wide variety of properties no limited to those recited in claim 12.  In addition to these Arnold envisioned attachment of proteins, peptides, receptor binding substances, and agents which modify DNA transport across a biological barrier such as a membrane. See Arnold at column 4, lines 39-58.  Accordingly it would have been obvious to have used any of these groups as ‘M’ in the structure of Arnold claim 12. Therefore claim 1 does not make a contribution over the prior art, the technical feature linking the various embodiments of claim 1 is not a special technical feature under PCT Rule 13.2, and the inventions within claim 1 are properly restricted.
Because Applicant has not pointed out any errors in the requirement, it is The restriction requirement is hereby made FINAL, although the Examiner remains willing to reconsider the requirement if the claims are amended to be limited to a reasonable number of alternatives that comprise a common, significant structural element as indicated in the restriction requirement at page 7.  Applicant’s interpretation of the restriction requirement as a species election will be considered as a traversal of the 
Claims 3, 4, 9, 10, 12-14, 41, 42, 47, 48, 50-52, 58, 86, 90, 95, 96, 105, 107, and 108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2021.
Claims 1, 2, 17, 20-22, 30, 31, 37-39, 46, 60, 69, and 82-84 read on the elected group.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim term “optionally substituted C2-10 alkane tetrayl” is interpreted as follows. The term “alkane tetrayl” is interpreted as an entity that consists of an alkane portion which consists  entirely of single bonded carbon and hydrogen atoms and at least one tetrayl carbon which is a carbon atom that is linked to four different non-hydrogen atoms by single bonds.  The phrase “optionally substituted” means that any of the alkane carbon atoms may comprise a substituent.  The total number of carbons in the optionally substituted alkane tetrayl is from 2 to 10 inclusive. So, for example, the elected structure 

    PNG
    media_image1.png
    138
    219
    media_image1.png
    Greyscale

comprises a C5 tetrayl group with one tetrayl carbon.  Similarly, disclosed linkers X1, X2, X9, X10 (specification pages 120 and 124) have a single tetrayl carbon. In contrast, disclosed linkers X3-X8 and X11-X18 (specification pages 121-123 and 125-127) do not comprise a tetrayl carbon and are not sufficient to meet the limitations of the instant claims. 

Claim Objections
Claim 1 is objected to because the phrase “at least one the multivalent linker comprising”, in line 18 of the claim, is ungrammatical.  Deletion of “the” is recommended.
Claim 69 is objected to because it refers to “a blunt”.  Did Applicant intend “blunt end”?
Claims 1, 2, 17, 20-22, 30, 31, 37-39, 46, 60, 69, and 82-84 are objected to because they comprise non-elected subject matter.

Specification/Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37    The specification at Table 3 on page 117 and Table 4 on pages 128-149 discloses nucleobase sequences in excess of 9 nucleotides in length that are not accompanied by a SEQ ID NO. If these sequences are listed in a current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NO in each of the passages referred to above.  If these sequences are not in a current Sequence Listing, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.

	

Improper Markush Group

Claims 1, 2, 17, 20-22, 30, 31, 37-39, 46, 60, 69, and 82-84 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping set forth in claims 1, 39, and their dependents (2, 17, 20-22, 30, 31, 37, 38, 46, 60, 69, and 82-84) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common 

    PNG
    media_image3.png
    100
    264
    media_image3.png
    Greyscale
.
This formula includes the entity “MOIETY(R1)(R2)” which is central to the invention and embraces an extremely broad diversity of structures that do not share a single substantial structural similarity. The claims require that MOIETY is optionally substituted C2-10 alkane-tetrayl or a group -M1-M2-ML, wherein each M1 and each M3 is independently absent or optionally substituted C1-6 alkylene, and M2 is optionally substituted C3-9 heterocycle-tetrayl, optionally substituted C6-10 arene-tetrayl, or optionally substituted C3-8 cycloalkane-tetrayl. Thus the group MOIETY itself embraces linear, branched, and cyclic carbon compounds having an upper limit on the number of carbons ranging from 2 to 22 carbons, one of which must be a tetrayl carbon, while allowing unlimited substitutions. This in itself does not represent “a single structural similarity” because the structures embraced can be essentially unrelated, e.g. MOIEATY can be a –CH2-C(OH)(CH2)- group or a 22 carbon group comprising branched chains with one or more quaternary (tetrayl) carbons and a heterocycle with double bonds. Such groups have no substantial structural similarity. Moreover the R1 and R2 entities embrace an even broader diversity of structures including, for example,  GalNAc groups, peptides, antibodies, solid supports, diverse unrelated “conjugation” moieties, and linkers of unlimited structure.  Accordingly the structure  “MOIETY(R1)(R2)” represents a group of alternative structures that do not share any substantial structural feature, and the claims recite an improper Markush group. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 17, 20-22, 30, 31, 37-39, 46, 60, 69, and 82-84 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in its recitation of “arene-tetrayl”, “heterocycle-tetrayl”, and “cycloalkane-tetrayl”. The specification defines “arene tetrayl” at page 18 as representing “a tetravalent group formed by replacing three hydrogen atoms in an aryl group with valencies.” This definition is itself indefinite since valence is understood to be the number of H atoms with which an atom can combine, and it makes no sense to replace a hydrogen atom with a number. Moreover, even if the definition is intended to mean that 3 H atoms are replaced by other non-H atoms, it remains unclear what is 
Claims 2 and 39 are indefinite for the same reason as claim 1.
Claims 17, 20-22, 30, 31, 37, 38, 46, 60, 69, and 82-84 are indefinite because they depend from claim 1 or claim 39.
Claim 69 is indefinite because it is unclear if the each of the “wherein” clauses following “abasic spacer” is intended as an alternative, or if each is a required feature of the construct. 
Claim 83 is confusing because it allows “the quaternary carbon of formula (Ia)” to be “bonded to 0 or 1 atom other than carbon”.  However, formula (Ia), as drawn, requires that each atom to which the quaternary carbon is bound must be a carbon.  That is the quaternary carbon must be bound to 4 carbons and cannot be bound to 0 carbons. Accordingly, the claim is ambiguous.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 31 requires only that the strand of the polynucleotide construct, salt or stereoisomer thereof of claim1 comprises 19 or more nucleosides or comprises fewer than 100 nucleosides. These two overlapping ranges cover all possible numbers of nucleosides in a strand. The strand of claim 1 already inherently comprises a number of nucleosides, so claim 31 fails to further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
	No claim is allowed. The elected invention is free of the prior art of record. Search and examination have not been extended beyond the elected invention because the various structures embraced by the claims lacked unity of invention and were interpreted as distinct groups in a group restriction, not as species in a species election, as discussed above under Election/Restrictions.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635